OPINIONS OF THE SUPREME COURT OF OHIO

              **** SUBJECT TO FURTHER EDITING ****

     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Barrett, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

The State of Ohio, Appellee, v. Bidinost, Appellant.
[Cite as State v. Bidinost (1994),    Ohio St.3d     .]
Evidence -- Witnesses -- Post-traumatic stress disorder in
     children is a proper subject for expert testimony -- R.C.
     2933.52(A) prohibition of purposeful interception of wire
     or oral communications through use of an interception
     device applicable to cordless telephone communications.
1.   Post-traumatic stress disorder in children has gained
     sufficient recognition in the psychiatric profession to be
     considered a proper subject for expert testimony.
2.   The provisions of R.C. 2933.52(A), prohibiting the
     purposeful interception of wire or oral communications
     through the use of an interception device, apply to
     cordless telephone communications that are intentionally
     intercepted and recorded.
                               ---
     (No. 93-1667 -- Submitted November 16, 1994 -- Decided
December 30, 1994.)
     Appeal from the Court of Appeals for Cuyahoga County, No.
62925.
     Keith and Maria Crippen, husband and wife, are the parents
of three children, Randall Jeremy Crippen, born August 6, 1984,
Christopher Andrew Crippen, born December 21, 1986, and Nicole
Crippen, born April 20, 1989. At all relevant times, the
Crippen family lived next-door to the Bidinost family. Members
of the Bidinost family included Ivo Bidinost Jr., appellant,
Pia Bidinost, appellant's mother, and appellant's father and
sister.
     In 1986, Pia Bidinost began baby-sitting Randy Crippen.
After Christopher Crippen was born, Pia baby-sat for both Randy
and Christopher. Pia baby-sat for the children because both
Keith and Maria Crippen were employed. Initially, Randy seemed
to enjoy going to the Bidinost residence for Pia to baby-sit
him. However, sometime later, Randy began to resist going to
the Bidinosts' home, and Maria noticed that both Randy's and
Christopher's penises were red and swollen. Maria thought that
Pia may not have been changing the children's diapers often
enough. Pia indicated that she had been regularly changing the
children's diapers. Pia continued to baby-sit for the children
until Maria decided to stay at home to care for the boys.
     After Pia stopped baby-sitting for the children, both boys
continued to visit the Bidinosts. According to Keith Crippen,
the Bidinosts often invited the children to the Bidinost
residence. Additionally, appellant and appellant's sister
occasionally baby-sat the children or would ask the Crippens if
the children could visit.
     During and after the time that Pia baby-sat the children,
Keith and Maria Crippen noticed that the children exhibited
certain abnormal behaviors. Specifically, Christopher and
Randy would urinate and/or defecate outdoors. Christopher
developed a fear of going to the toilet and would sometimes
urinate in his bed. Randy wanted others to watch him undress
and to observe him using the toilet. Randy also desired to
watch others undress and use the toilet. Randy's teachers
noticed that he was hostile, overly aggressive and overly
affectionate. On numerous occasions, Maria observed the boys
outside with their pants down. On one occasion, she observed
the boys preparing to drink from a cup in which they had
urinated. On another occasion, she caught Randy "sucking on
Christopher's penis" in the bathtub. Randy had attempted this
same sexual behavior with his father in the shower.
     The Crippens suspected that Randy and Christopher had been
sexually abused. They took the children to the Center for
Human Services. Later, the children were seen and were
counselled by Dr. George Houck. Houck attempted, without
success, to get the boys to identify their sexual abuser.
Subsequently, Maria once again caught Randy sucking
Christopher's penis. She eventually took the children to Dr.
Lois McLatchie. After two or three sessions with McLatchie,
Christopher revealed to Maria that appellant had played "the
private game." Christopher told Maria that Randy had sucked
appellant's penis and that appellant had sucked Randy's penis.
Christopher was also able to describe ejaculation and semen.
According to Maria, Randy eventually admitted that appellant
had abused him.
     On August 28, 1990, appellant was indicted on multiple
counts of rape in violation of R.C. 2907.02 and counts of
felonious sexual penetration in violation of R.C. 2907.12. On
August 29, 1990, appellant was arrested at his home and was
advised of his Miranda1 rights. During a search of the
Bidinost residence, patrolman Lawrence Brazie of the Mayfield
Heights police department heard appellant either say "My life
is over," or "My life is ruined."
     The day after appellant's arrest, Maria Crippen
inadvertently discovered that a baby monitor in her home was
capable of intercepting cordless telephone communications from
the Bidinosts' residence. Maria was able to hear the voices of
persons using the Bidinosts' cordless telephone. However,
Maria was unable to hear the voices of those with whom the
Bidinosts were communicating. Maria was instructed by the
police and prosecutor to record the conversations. The
recorded statements were eventually used at trial to impeach
the testimony of appellant's father and sister.
     On October 11, 1991, the matter proceeded to trial before
a jury. At the time of trial, Randy was seven-years-old and
Christopher was four. Following a voir dire examination of the
children, the trial judge determined that Randy and Christopher
were competent to testify.
     At trial, Randy testified that he and Christopher had
played the "private part[s] game" with appellant. According to
Randy, the game consisted of appellant studying and sucking
Randy's penis, and Randy sucking appellant's penis while
putting a popsicle stick in appellant's rectum. Randy stated
that it "tickled" when appellant sucked his penis, but that it
did not feel very good when appellant used the stick on him.
Randy testified that he played the private game with appellant
because appellant had threatened to hurt him. According to
Randy, appellant had played the game with Randy and Christopher
approximately three hundred times.
     At trial, Christopher claimed that he had never played the
private game. However, Christopher testified that Randy and
appellant had played the game. Christopher testified that
appellant did not wear clothes during the game, and that Randy
and appellant had touched each other with a stick.
     Dr. Robert M. Reece, a pediatrician, testified that Randy
and Christopher had been sexually abused. Reece based his
conclusions on the behavioral symptoms of the children.
Additionally, a physical examination of Christopher revealed
that he had an anal fissure which, according to Reece, could
have been caused by a popsicle stick.
     Dr. Jane C. Timmons-Mitchell, a clinical psychologist,
testified that she had met with Randy and Christopher on
numerous occasions. Based upon her examination of the
children, Timmons-Mitchell testified that both Randy and
Christopher suffered from post-traumatic stress disorder.
     Appellant testified on his own behalf and denied the
charges against him. Appellant's father and sister testified
that they never saw appellant engage in any improper behavior
with the Crippen children.
     On October 28, 1991, the jury returned its verdicts,
finding appellant guilty on five counts of rape in violation of
R.C. 2907.02 and one count of felonious sexual penetration in
violation of R.C. 2907.12. The trial court entered judgment
upon the verdicts and sentenced appellant in accordance with
law. On appeal, the court of appeals affirmed the judgment of
the trial court.
     The cause is now before this court pursuant to the
allowance of a motion for leave to appeal.

     Stephanie Tubbs-Jones, Cuyahoga County Prosecuting
Attorney, and Melody A. White, Assistant Prosecuting Attorney,
for appellee.
     David L. Doughten, for appellant.

     Douglas, J.     Appellant presents three propositions of
law for our consideration. For the reasons that follow, we
find no reversible error with respect to any of the issues
raised in this appeal and, accordingly, we affirm the judgment
of the court of appeals. We address appellant's propositions
of law seriatim.
                               I
     In his first proposition of law, appellant challenges his
convictions, claiming that the trial court erred in permitting
Timmons-Mitchell to offer her expert opinion that Randy and
Christopher suffered from post-traumatic stress disorder. We
reject appellant's proposition for two reasons. First,
appellant's arguments in support of the proposition have been
waived because he failed to raise the alleged errors at the
trial court level. State v. Williams (1977), 51 Ohio St.2d
112, 5 O.O.3d 98, 364 N.E.2d 1364, paragraph one of the
syllabus; State v. Broom (1988), 40 Ohio St.3d 277, 288-289,
533 N.E.2d 682, 695-696; and State v. Moreland (1990), 50 Ohio
St.3d 58, 62, 552 N.E.2d 894, 899. Second, even considering
the merits of appellant's contentions, we find that the trial
court did not abuse its discretion in allowing Timmons-Mitchell
to testify that the children suffered from post-traumatic
stress disorder.
     Appellant contends that Timmons-Mitchell lacked sufficient
qualifications to testify as an expert concerning
post-traumatic stress disorder in children. We disagree. The
record reflects that Timmons-Mitchell, a licensed clinical
psychologist, had extensive education and experience in
evaluating children who were victims of sexual or physical
abuse. In addition, Timmons-Mitchell is an assistant professor
of psychology at Case Western Reserve University School of
Medicine and director of the child abuse treatment programs in
the Division of Child Psychiatry at University Hospitals. She
has evaluated and treated hundreds of children, testified as an
expert witness in at least fifteen cases, and published various
articles regarding children, including an article relating to
post-traumatic stress disorder. Clearly, the trial court did
not abuse its discretion in recognizing Timmons-Mitchell as an
expert in her field based upon her knowledge, skill, education,
experience and training.
     Appellant also contends that post-traumatic stress
disorder in children is not a proper subject for expert
testimony. Specifically, appellant claims that "[t]here is no
evidence that post-traumatic stress in children has been
accepted by the scientific community." Again, we disagree.
"Post-traumatic stress disorder" is specifically identified in
the American Psychiatric Association's Diagnostic and
Statistical Manual of Mental Disorders ("DSM-III-R") (3 Ed.
Rev. 1987) 247-251, Section 309.89. The disorder is
essentially the development of various characteristic symptoms2
following the exposure to a "psychological distressing event
that is outside the range of usual human experience." Id. at
247. The event causing the disorder may include rape and
assault. Id. at 248. Most notably, the disorder is not
age-specific. It can afflict adults and children. Id. at
249. Accordingly, we are convinced that post-traumatic stress
disorder in children has gained sufficient recognition in the
psychiatric profession to be considered a proper subject for
expert testimony. Our conclusion is supported by the decisions
of a number of courts which have, before us, considered the
specific issue or have been confronted with an analogous
situation. See, e.g., State v. Hall (1992), 330 N.C. 808,
818-823, 412 S.E.2d 883, 888-891. See, also, State v. Vorisek
(May 11, 1988), Summit App. No. 13334, unreported; Commonwealth
v. Hudson (1994), 417 Mass. 536, 631 N.E.2d 50; and State v.
Fasy (Colo. 1992), 829 P.2d 1314.
     Additionally, it is well-settled that expert testimony is
admissible if it will assist the trier of fact in understanding
the evidence in the case or in determining a fact in issue.
State v. Boston (1989), 46 Ohio St.3d 108, 118, 545 N.E.2d
1220, 1231. Such testimony must be beyond the common knowledge
of the jurors. State v. Koss (1990), 49 Ohio St.3d 213, 216,
551 N.E.2d 970, 973. See, also, State v. Buell (1986), 22 Ohio
St.3d 124, 131, 22 OBR 203, 209, 489 N.E.2d 795, 803.
     Here, a review of the record reveals that
Timmons-Mitchell's testimony was admissible under Evid.R.
702.3 Timmons-Mitchell testified that her function was not to
determine whether the children had been sexually abused.
Rather, Timmons-Mitchell examined the children to assess
whether they had suffered any psychological trauma as a result
of the alleged abuse. At trial, Timmons-Mitchell described
various relevant symptoms of post-traumatic stress disorder,
explained that many of the symptoms had been exhibited by the
children, testified that the children suffered from this
disorder and stated that such a diagnosis is widely applied to
children who have been sexually abused. The expert testimony
was clearly relevant and helpful in assisting the jury to
understand the children's behavior. Additionally, the expert
testimony provided information to the jury that was
"'"sufficiently beyond common experience."'" Buell, supra, at
131, 22 OBR at 209, 489 N.E.2d at 803. We specifically reject
appellant's argument that the evidence should have been
excluded under Evid.R. 403.4
     Accordingly, we find that appellant's first proposition of
law lacks merit.
                               II
     On August 29, 1990, police conducted a search of
appellant's residence. During the search, Patrolman Lawrence
Brazie heard appellant either say "My life is over" or "My life
is ruined." At trial, the state called Brazie to testify
regarding appellant's statement. Appellant objected on grounds
that, during discovery, the state had failed to provide the
defense with a written summary of appellant's oral statement.
The trial court permitted the parties to voir dire Brazie. On
voir-dire examination, Brazie testified that he had met with
defense counsel approximately two months before trial and had
verbally informed the defense of appellant's pretrial
statement. On the basis of this testimony, the trial court
permitted Brazie to testify as to the statement made by
appellant during the August 29, 1990 search.
     In his second proposition of law, appellant claims that
the state violated the criminal rules of discovery by failing
to provide the defense with a written summary of appellant's
oral statement. Appellant suggests that the trial court
committed reversible error in permitting Brazie to testify.
     Crim.R. 16(B)(1)(a) provides, in part:
     "Upon motion of the defendant, the court shall order the
prosecuting attorney to permit the defendant to inspect and
copy or photograph any of the following which are available to,
or within the possession, custody, or control of the state, the
existence of which is known or by the exercise of due diligence
may become known to the prosecuting attorney:
     "* * *
     "(ii) Written summaries of any oral statement, or copies
thereof, made by the defendant or co-defendant to a prosecuting
attorney or any law enforcement officer;
     "* * *."
     The record is clear that the state violated Crim.R.
16(B)(1)(a)(ii) by failing to provide defense counsel with a
written summary of appellant's oral statement. At trial, an
assistant prosecuting attorney, Melody A. White, explained to
the court that no written summary had been provided to the
defense during discovery because the defense had been verbally
informed of appellant's statement to Brazie. In this regard,
White argued that the "spirit of the law had been fulfilled."
She stated, "why should I reduce something to writing for mere
technicality for information he [appellant's defense attorney]
already has notice of * * *[?]". She stated further, "[s]hould
I have reduced this to writing? Absolutely. I personally try
to do things to not waste my time."
     Contrary to White's assertions, the "spirit of the law"
was not fulfilled by anything less than strict adherence to the
rule. As White correctly recognized, Crim.R. 16(B)(1)(a)(ii)
required that she reduce the statement to writing, in the form
of a summary, to be provided to the defense during discovery.
Obviously, we did not draft the criminal rules of discovery to
waste anyone's time. Rather, we specifically drafted the rules
to ensure the fairness of criminal proceedings.
     Having determined that the criminal rules of discovery
were violated, we must now examine whether the trial court
erred in allowing Brazie to testify.
     Crim.R. 16(E)(3) provides for the regulation of discovery
and permits a trial court to exercise discretion in selecting
the appropriate sanction for a discovery violation. See State
v. Wiles (1991), 59 Ohio St.3d 71, 78, 571 N.E.2d 97, 110;
State v. Parson (1983), 6 Ohio St.3d 442, 445, 6 OBR 485, 487,
453 N.E.2d 689, 691; and State v. Edwards (1976), 49 Ohio St.2d
31, 42, 3 O.O.3d 18, 24, 358 N.E.2d 1051, 1059. Crim.R.
16(E)(3) provides that:
     "If at any time during the course of the proceedings it is
brought to the attention of the court that a party has failed
to comply with this rule or with an order issued pursuant to
this rule, the court may order such party to permit the
discovery or inspection, grant a continuance, or prohibit the
party from introducing in evidence the material not disclosed,
or it may make such other order as it deems just under the
circumstances."
     In Parson, supra, at the syllabus, this court held that:
     "Where, in a criminal trial, the prosecution fails to
comply with Crim.R. 16(B)(1)(a)(ii) by informing the accused of
an oral statement made by a co-defendant to a law enforcement
officer, and the record does not demonstrate (1) that the
prosecution's failure to disclose was a willful violation of
Crim.R. 16, (2) that foreknowledge of the statement would have
benefited the accused in the preparation of his defense, or (3)
that the accused was prejudiced by admission of the statement,
the trial court does not abuse its discretion under Crim.R.
16(E)(3) by permitting such evidence to be admitted."
     Applying Parson to the case at bar, we find that the trial
court did not abuse its discretion in permitting Brazie to
testify as to the oral statement made by appellant.
     First, we are not persuaded that the assistant prosecutor
willfully violated Crim.R. 16. The trial court found that the
defense had been verbally notified of the statement in question
approximately two months prior to trial. Apparently, the
assistant prosecutor assumed that the verbal notification had
satisfied her obligations under Crim.R. 16(B)(1)(a)(ii).
Although the assistant prosecutor's assumption was clearly
erroneous, that assumption does not automatically equate with a
willful violation of the rule.
     Second, we are in no position to second-guess the trial
court's determination that defense counsel had been verbally
notified of appellant's statement to Brazie. While the defense
was entitled to a written summary of the statement, the record
does not reflect that a written summary would have benefited
appellant in the preparation of his defense.
     Third, appellant never requested a continuance to prepare
for Brazie's trial testimony. Under these circumstances, the
trial court may have properly determined that appellant was
prepared to proceed despite any claim of unfair "surprise."
Thus, no prejudice has been shown.5
     In this proposition, appellant also claims that because
Brazie could not specifically recall which statement appellant
had made (either "My life is over" or "My life is ruined"), the
probative value of the evidence was outweighed by its
prejudicial effect. Appellant argues that "[t]here is a
tremendous difference between whether the appellant said 'my
life is over' or 'my life is ruined.' The statement 'my life
is over' connotes a strong suggestion the he is admitting guilt
in that his offense was discovered. 'My life is ruined,' on
the other hand, might indicate that the charges themselves
could very easily ruin his life, whether or not they were
true." Therefore, appellant contends that the evidence should
have been excluded under Evid.R. 403(A). We disagree. The
fact that Brazie could not recall which of the statements was
made by appellant affected the credibility -- not the
admissibility -- of Brazie's testimony. Whether appellant said
"My life is over," or "My life is ruined," made little
difference. The jury could reasonably have concluded that
either version of the statement indicated consciousness of
guilt. Similarly, the jury could reasonably have concluded
that either statement pertained to the effect of the charges on
appellant's life. The weight to be given Brazie's testimony
was clearly a matter for the jury.
     Accordingly, we reject appellant's second proposition of
law.
                               III
     Appellant's third proposition of law concerns the recorded
telephone conversations that were used to impeach the
credibility of two defense witnesses. The facts relevant to
this proposition are as follows.
     The Crippens and Bidinosts were neighbors. The Bidinosts
owned a cordless telephone. Keith and Maria Crippen owned an
electronic baby monitor which they used to monitor their
children. The transmitting part of the baby monitor was
located in Nicole's bedroom and the receiving part was kept in
the Crippens' bedroom. The day following appellant's arrest,
Christopher and Randy Crippen were playing with the baby
monitor. When the boys unplugged the transmitting device in
Nicole's bedroom, the receiver in the Crippens' bedroom began
receiving the Bidinosts' cordless telephone conversations.
Only the voices of those speaking into the Bidinosts' cordless
telephone handset could be heard over the monitor. The voices
of those to whom the Bidinosts were speaking could not be
overheard. Maria Crippen contacted police and a prosecuting
attorney, and was instructed by them to record any subsequent
conversations received over the baby monitor. In accordance
with these instructions, Maria recorded the Bidinosts' cordless
telephone communications. In October 1990, she turned the
tapes over to police.
     In December 1990, appellant filed a motion to suppress the
"intercepted oral communications." On August 5, 1991, the
trial court conducted a hearing on appellant's motion. At the
hearing, John P. Wykoff who worked on transmission devices,
testified concerning the technical operations of cordless
telephones. Wykoff explained that when a person speaks into
the handset of a cordless phone, an FM signal is transmitted
into the air through the antenna located on the handset. The
radio transmission from the handset is then received by the
base unit which, in turn, is connected with the telephone
line. The testimony at the hearing indicated that when the
transmitting unit of the Crippens' baby monitor became
unplugged, the receiving unit of the monitor began intercepting
radio signals from the Bidinosts' cordless telephone handset.
     The trial court denied appellant's motion to suppress.
The court held that a person who uses a cordless telephone
"does so at his own peril," and that there was no necessity for
the state to secure a warrant to monitor "radio communications
* * * open to everyone who had * * * FM receiving equipment."
The court of appeals affirmed the judgment of the trial court
on this issue.
     In his third proposition of law, appellant contends that
the trial court erred in denying his motion to suppress the
contents of the recorded telephone conversations. Appellant
contends that R.C. 2933.52 prohibited the interception and
taping of the conversations, and that R.C. 2933.636 required
that the contents of the intercepted communications be
suppressed.
     Appellant's contentions present this court with an issue
of first impression involving the rights of Ohioans to be free
from unauthorized invasions of their cordless telephone
communications. R.C. 2933.52(A) provides that:
     "(A) No person purposely shall do any of the following:
     "(1) Intercept, attempt to intercept, or procure any
other person to intercept or attempt to intercept any wire or
oral communication;
     "(2) Use, attempt to use, or procure any other person to
use or attempt to use any interception device to intercept any
wire or oral communication, if either of the following apply:
     "(a) The interception device is affixed to, or otherwise
transmits a signal through, a wire, cable, satellite,
microwave, or other similar method of connection used in wire
communications;
     "(b) The interception device transmits communications by
radio, or interferes with the transmission of communications by
radio.
     "(3) Disclose, or attempt to disclose, to any other
person the contents, or any other evidence derived from the
contents, of any wire or oral communication, knowing or having
reason to know that the contents, or evidence derived from the
contents, was obtained through the interception of the wire or
oral communication in violation of sections 2933.51 to 2933.66
of the Revised Code." (Emphasis added.)
     With certain exceptions not pertinent here, R.C.
2933.52(A) prohibits a person from purposely intercepting a
wire or oral communication.7 Maria Crippen overheard and
recorded cordless telephone conversations to which she was not
a party through the use of her electronic baby monitor device.
She did so at the urging of the police and prosecutor who did
not attempt to obtain an interception warrant. Obviously, the
monitoring of the conversations was purposely done. Thus, R.C.
2933.52(A) prohibited this conduct if the act of monitoring the
cordless telephone conversations constitutes an "interception"
of "wire communication[s]" or "oral communication[s]."
     R.C. 2933.51(A) defines "wire communication" as "any
communication that is made in whole or in part through the use
of facilities for the transmission of communications by the aid
of wires or similar methods of connecting the point of origin
of the communication and the point of reception of the
communication." Division (B) of the statute defines "oral
communication" as "any human speech that is used to communicate
by one person to another person." The term "intercept" is
defined in R.C. 2933.51(C) as "the aural acquisition of the
contents of any wire or oral communication through the use of
an interception device." R.C. 2933.51(D) defines an
"interception device" as "any electronic, mechanical, or other
device or apparatus that can be used to intercept a wire or
oral communication."
     Appellee contends that the cordless telephone
conversations received over the Crippens' baby monitor were not
"oral communications" within the meaning of R.C. 2933.51(B).
Appellee suggests that the monitor received "radio waves"
transmitted from the Bidinosts' cordless telephone handset.
However, we find that the cordless telephone communications
received over the monitor were clearly "oral communications" as
defined in R.C. 2933.51(B). The voices heard over the
Crippens' baby monitor came from the Bidinosts' cordless
telephone handset when the Bidinosts used the telephone to
communicate with others. Maria Crippen did not hear and record
"radio waves." Rather, she heard and recorded people speaking
on a cordless telephone. The definition of "oral
communication" in R.C. 2933.51(B) is not specifically limited
to face-to-face human speech. The definition refers to any
human speech used to communicate by one person to another.
     Additionally, appellant correctly recognizes that cordless
telephone conversations also fit the statutory definition of
"wire communication." The evidence at the suppression hearing
indicated that when a telephone call is made from a cordless
telephone, the outgoing communications travel from the handset
to the base unit via radio waves. From there, the
communication travels through the telephone lines. Although no
evidence was presented at the hearing regarding incoming
communications, the same physical principles apply. See,
generally, State v. McVeigh (1993), 224 Conn. 593, 598-599, 620
A.2d 133, 136. Namely, if a call is made to a home serviced by
a cordless telephone, and the cordless phone is used to receive
the call, the incoming message travels through the telephone
lines to the cordless telephone base unit. From the base unit,
the incoming message is transmitted to the handset via radio
waves. Thus, incoming and outgoing communications on a
cordless telephone are made, in part, through the use of the
facilities for the transmission of communications through the
aid of wires connecting the point of origin of the
communication to the point of reception. Therefore, radio wave
portions of cordless telephone communications are also "wire
communications" as defined in R.C. 2933.51(A). Accord McVeigh,
supra (Radio wave portions of cordless telephone communications
are "wire communications" protected by Connecticut Wiretap
Act.).
     Further, there is no question that the Bidinosts' cordless
telephone communications were "intercepted" by Maria Crippen.
Again, the term "intercept" is defined as "the aural
acquisition of the contents of any wire or oral communication
through the use of an interception device." R.C. 2933.51(C).
The contents of the Bidinosts' oral communications were
"aurally" acquired through the use of the Crippens' electronic
baby monitor. The monitor was indeed an "interception device,"
within the meaning of R.C. 2933.51(D), since the device was
obviously capable of intercepting the Bidinosts' cordless
telephone communications when used for that purpose.
     Accordingly, we find that the purposeful interception of
the Bidinosts' cordless telephone conversations was prohibited
by the terms of R.C. 2933.52(A). Therefore, pursuant to R.C.
2933.63, the trial court was required to suppress the contents
of the recorded communications. We hold that the provisions of
R.C. 2933.52(A), prohibiting the purposeful interception of
wire or oral communications through the use of an interception
device, apply to cordless telephone communications that are
intentionally intercepted and recorded.
     We recognize, as did the court of appeals, that there
exists a substantial body of case law from other jurisdictions
holding that cordless and/or mobile telephone communications do
not fit within the protections afforded by statutes prohibiting
the interception of oral communications, since users of
cordless or cellular telephones have no reasonable expectation
of privacy in their telephone communications. See, e.g., Tyler
v. Berodt (C.A.8, 1989), 877 F.2d 705; Edwards v. Bardwell
(M.D.La.1986), 632 F.Supp. 584, affirmed (C.A.5, 1986), 808
F.2d 54; State v. Smith (1989), 149 Wis.2d 89, 438 N.W.2d 571;
People v. Fata (Cty.Ct.1988), 139 Misc.2d 979, 529 N.Y.S.2d
683; and State v. Howard (1984), 235 Kan. 236, 679 P.2d 197.
See, also, United States v. Hall (C.A.9, 1973), 488 F.2d 193;
and State v. Delaurier (R.I. 1985), 488 A.2d 688. However, the
above-cited cases address the protections afforded radio
telephone or cordless telephone communications in light of
applicable federal and/or state statutory definitions of "oral
communication," which differ from Ohio's statutory definition
of that term.
     For instance, the federal law prohibiting interception of
oral communications defines an "oral communication," as one in
which a person has a justifiable expectation that the
communication is not subject to interception. Section 2510(2),
Title 18, U.S. Code. Conversely, under Ohio's statutory
scheme, the question whether users of cordless telephones have
a reasonable expectation of privacy is not an issue that must
be considered in determining whether a communication is an
"oral communication," as defined in R.C. 2933.51(B). R.C.
2933.51(B) is clear and unambiguous. In Ohio, the terms of the
statute defining "oral communication" clearly encompass
cordless telephone conversations. In any event, we seriously
question the proposition that people communicating on cordless
telephones have no legitimate expectation of privacy.8
Fundamental rights should not be sacrificed on the altar of
advancing technology.
     Similarly, we recognize that our determination today that
cordless telephone communications are protected "wire
communications" is contra to a number of decisions from other
jurisdictions which have held that cordless telephone
communications are not wire communications. However, we are
not persuaded to reach a similar conclusion under Ohio law. In
our judgment, Ohio's definition of "wire communication" is free
from ambiguity and clearly encompasses cordless telephone
communications. Therefore, we are not at liberty to interpret
Ohio's definition of "wire communication" as excluding cordless
telephone communications. Where, as here, a legislative
enactment is free from ambiguity, we must apply, not interpret,
the enactment. See Cleveland Elec. Illum. Co. v. Cleveland
(1988), 37 Ohio St.3d 50, 524 N.E.2d 441, paragraph three of
the syllabus ("In matters of construction, it is the duty of
this court to give effect to the words used, not to delete
words used or to insert words not used."); Ohio Dental
Hygienists Assn. v. Ohio State Dental Bd. (1986), 21 Ohio St.3d
21, 23, 21 OBR 282, 284, 487 N.E.2d 301, 303 ("Absent
ambiguity, a statute is to be construed without resort to a
process of statutory construction.").
     Accordingly, we believe that the very terms of Ohio's
statutory scheme prohibiting the purposeful interception of
wire or oral communications mandate the conclusions we have
reached in this case. Further, we are unable to reconcile the
state's arguments in this case with the arguments it advanced
in State v. Larabee (1994), 69 Ohio St.3d 357, 632 N.E.2d 511.
     In Larabee, Gerald Larabee recorded a number of cellular
telephone calls he was able to overhear on a ham radio. For
this activity, Larabee was indicted for purposely intercepting
oral communications in violation of R.C. 2933.52(A). Larabee
moved to dismiss the indictment. The trial court granted the
motion, finding that the indictment failed to state an offense
under R.C. 2933.52(A). Thereafter, the state appealed to the
court of appeals, urging that the trial court had erred in
dismissing the indictment. However, the court of appeals
dismissed the matter without addressing the merits of the
state's appeal. Upon further appeal, this court remanded the
cause to the court of appeals to address the merits whether
Larabee had committed an indictable offense. Id. at 360, 632
N.E.2d at 513-514.
     In Larabee, we did not discuss whether the matters alleged
in the indictment constituted indictable offenses. However,
both Larabee and the state of Ohio presented arguments before
this court concerning that issue. Specifically, Larabee
claimed that R.C. 2933.52 did not apply to his recording of the
unscrambled cellular telephone radio transmissions. In a reply
brief, the state made the following argument in response to
Larabee's assertions:
     "Ohio Revised Code Sections 2933.51 through 2933.66 were
passed as a package effective March 25, 1987, to set forth a
procedure whereby wire and oral communications could be
intercepted and the terms upon which it could be done. Much
detail is used in how the warrant can be obtained (2933.56 and
2933.57) and civil and criminal penalties for violating the
same (2933.65).
     "As previously set forth O.R.C. Section 2933.51 in
defining oral communication defines it as 'any human speech
that is used to communicate by one person to another person.'
Obviously this would encompass a cellular telephone call since
indeed it is human speech used to communicate between
individuals. The Defendant [Larabee] did intercept
conversations through the use of [an] interception device,
to-wit his ICM AT 24 Hand Held Unit. Therefore by the very
definition of the statute, Defendant's conduct fits the
statute. It is obvious that a telephone call from one
individual to another, is indeed an oral communication within
the definition set out by O.R.C. Section 2933.51(B). It is
also obvious that conversations initiated from a radio
telephone logically fall within the category or oral
communication. * * * Conversations aminating [sic, emanating]
from a radio telephone should logically be treated in the same
way as an oral communication. * * * A radio receiver does
indeed fit the definition of interception devise [sic, device]
since it is an electronic devise [sic] capable of interception
of an oral communication when used for that purpose.
     "The purpose of the Ohio General Assembly in enacting
O.R.C. Sections 2933.51 et seq. was to protect the privacy of
certain communications. It is clear that those individuals
using cellular telephones expect their message only to be
accepted, heard, and communicated with the other party with
whom the call is made. * * *
     "The Trial Court specifically dwelled upon the fact that
the Federal Law included a category of 'electronic
communications' which specifically includes cellular telephone
calls and Ohio Law does not. The Court incorrectly reasoned
that this meant that electronic communications were not covered
under Ohio Law. * * *."
     Therefore, in Larabee, the state urged that the provisions
of R.C. 2933.51 and 2933.52 clearly and unambiguously prohibit
the intentional interception of cellular and "radio" telephone
communications, that there exists no room for any other
interpretation of Ohio law, and that people who speak on these
types of phones enjoy a reasonable expectation of privacy in
their telephone communications. Conversely, in the case at
bar, the state essentially urges that R.C. 2933.51 and 2933.52
do not mean what the statutes say, that this court should
interpret Ohio law in accordance with federal laws on the
subject, and that it would be absurd to conclude that there
exists a reasonable expectation of privacy in cordless
telephone communications. Obviously, the state cannot have it
both ways!
     In the case at bar, the trial court clearly erred in
failing to suppress the contents of the recorded telephone
conversations. However, under the circumstances here, we find
that the error was harmless beyond a reasonable doubt.
     The state did not use the recorded telephone conversations
during its case-in-chief. Rather, the only time any recorded
statement was used by the prosecution was during the
cross-examination of appellant's father and sister.
Specifically, appellant's father was questioned concerning
various statements he had made on the cordless telephone. None
of the recorded statements was particularly damning, especially
when the statements were explained by him. Further, in our
judgment, the recorded statements did not significantly affect
the credibility of appellant's father. Appellant's sister was
also questioned concerning statements that she had made on the
cordless telephone. While the cross-examination of appellant's
sister may have had some impact on the jury's assessment of her
credibility, we are convinced that the jury's ultimate findings
were not adversely affected.
     Hence, given the overwhelming evidence of appellant's
guilt, we find, beyond a reasonable doubt, that the outcome of
appellant's trial would not have been different had the state
been precluded from using the contents of the recorded
telephone conversations during the cross-examination of
appellant's father and sister. Thus, no reversible error
occurred. See Crim.R. 52(A).
     In this proposition, appellant also contends that the
recorded telephone communications should have been excluded on
the basis that only one party to any given conversation could
be overheard and, thus, there existed a "great possibility"
that the jury would misinterpret the sum and substance of the
conversations. However, the appellant's father and sister were
given the opportunity to explain their recorded statements and
to describe the context in which the statements were made.
Further, we have already determined that the use of the
recorded telephone conversations during the cross-examination
of appellant's father and sister did not taint the outcome of
appellant's trial.
     As a final matter, we note that Maria Crippen was
permitted to testify as a rebuttal witness for the prosecution
with respect to one cordless telephone conversation she had
overheard shortly after appellant's arrest. According to
Maria, appellant's sister was speaking with appellant and
commented that appellant should consider plea bargaining. This
statement was overheard by Maria before she began recording the
Bidinosts' telephone communications at the urging of the police
and prosecutor. In this regard, since the conversation was not
recorded the oral communication was not purposely intercepted
in violation of law. Therefore, the contents of the
conversation were properly admitted for purposes of impeaching
the testimony of a defense witness, appellant's sister, who
denied making the statement.
     Accordingly, we find no reversible error in the matters
raised in appellant's third proposition of law.
                               IV
     For the foregoing reasons, we affirm the judgment of the
court of appeals.
                                  Judgment affirmed.
     Moyer, C.J., A.W. Sweeney, Wright, F.E. Sweeney and
Pfeifer, JJ., concur.
     Resnick, J., concurs in the syllabus and judgment only.

FOOTNOTES:
1    Miranda v. Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16
L.Ed.2d 694.
2    In general, the typical characteristic symptoms of
post-traumatic stress disorder "involve reexperiencing the
traumatic event, avoidance of stimuli associated with the event
or numbing of general responsiveness, and increased arousal."
American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders (3 Ed. Rev. 1987) ("DSM-III-R") 247,
Section 309.89. In addition, a child may refuse to discuss the
trauma and may also exhibit additional physical symptoms. Id.
at 249.
3    Evid.R. 702 was amended effective July 1, 1994. As
indicated by the Staff Notes, the amendment was to clarify
circumstances in which expert testimony is admissible, but no
substantive change from prior law was intended. In any event,
we believe that Timmons-Mitchell's testimony was clearly
admissible under the former or current version of the rule.
Currently, Evid.R. 702 provides:
     "A witness may testify as an expert if all of the
following apply:
     "(A) The witness' testimony either relates to matters
beyond the knowledge or experience possessed by lay persons or
dispels a misconception common among lay persons;
     "(B) The witness is qualified as an expert by specialized
knowledge, skill, experience, training, or education regarding
the subject matter of the testimony;
     "(C) The witness' testimony is based on reliable
scientific, technical, or other specialized information. To
the extent that the testimony reports the result of a
procedure, test, or experiment, the testimony is reliable only
if all of the following apply:
     "(1) The theory upon which the procedure, test or
experiment is based is objectively verifiable or is validly
derived from widely accepted knowledge, facts, or principles;
     "(2) The design of the procedure, test, or experiment
reliable implements the theory;
     "(3) The particular procedure, test, or experiment was
conducted in a way that will yield an accurate result."
4    Evid.R. 403 provides:
     "(A) Exclusion Mandatory. Although relevant, evidence is
not admissible if its probative value is substantially
outweighed by the danger of unfair prejudice, of confusion of
the issues, or of misleading the jury.
     "(B) Exclusion Discretionary. Although relevant, evidence
may be excluded if its probative value is substantially
outweighed by considerations of undue delay, or needless
presentation of cumulative evidence."
5    Our conclusion that the trial court did not abuse its
discretion in permitting Brazie to testify should not be
construed as an approval of the discovery violation that
occurred in this case. Crim.R. 1(B) provides that the "* * *
rules are intended to provide for the just determination of
every criminal proceeding. They shall be construed and applied
to secure the fair, impartial, speedy, and sure administration
of justice * * *." Crim.R. 16 is no exception! We are
constrained to remind all who are involved with the use of
Crim.R. 16 (and all the rules) that the rule is there to be
applied and followed -- not in part but in whole.
6    R.C. 2933.63 provides:
     "(A) Any aggrieved person in any trial, hearing, or
proceeding in or before any court, department, officer, agency,
regulatory body, or other authority of this state or of any
political subdivision of this state, other than a grand jury,
may request the court by motion to suppress the contents, or
any evidence derived from the contents, of any intercepted wire
or oral communication for any of the following reasons:
     "(1) The communication was unlawfully intercepted;
     "(2) The interception warrant under which the
communication was intercepted is insufficient on its face;
     "(3) The interception was not made in conformity with the
interception warrant;
     "(4) The communications are of a privileged character and
a special need for their interception is not shown or is
inadequate as shown.
     "(B) Any motion filed pursuant to division (A) of this
section shall be made before the trial, hearing, or proceeding
at which the contents, or evidence derived from the contents,
is to be used * * *[.]"
7    R.C. 2933.52(B) sets forth exceptions to the prohibitions
contained in R.C. 2933.52(A). For example, the prohibitions do
not apply to the interception of wire or oral communications
obtained through the use of an interception warrant. See R.C.
2933.52(B)(1).
8    R.C. 2933.65 provides, in part:
     "(A) Any person whose wire or oral communications are
intercepted, disclosed, or used in violation of sections
2933.51 to 2933.66 of the Revised Code shall have a civil cause
of action against any person who intercepts, discloses, uses,
or procures any other person to intercept, disclose, or use the
communications and shall be entitled to recover any of the
following from the person:
     "(1) Whichever of the following is greater:
     "(a) Liquidated damages computed at a rate of two hundred
dollars per day for each day of violation, up to, but not
exceeding an aggregate total of two thousand dollars;
     "(b) Actual damages.
     "(2) Punitive damages;
     "(3) Reasonable attorney's fees and other litigation
expenses that are reasonably incurred in bringing the civil
action.
     "(B) Good faith reliance on an interception warrant, or
other court order, or oral approval for an interception is a
complete defense to a civil action or criminal action that is
brought under the laws of this state and that arises out of the
execution of the warrant."
     In our judgment, these provisions at least arguably (if
not actually) constitute a legislative recognition that a right
to privacy exists in Ohio with respect to wire and oral
communications.